USCA11 Case: 20-12078   Date Filed: 03/30/2021   Page: 1 of 13



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12078
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 4:18-cv-00053-HLM



PHILLIP WAYNE KOGER,

                                               Plaintiff - Appellee,

versus



GREGGORY CARSON,
Individually,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (March 30, 2021)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-12078        Date Filed: 03/30/2021    Page: 2 of 13



      This case arises out of the arrest of Phillip Wayne Koger following a high-

speed car chase. Koger sued Sergeant Greggory Carson, among others, alleging

that the officers violated his Fourth Amendment rights by using excessive force

when they arrested him. Carson moved for summary judgment on the basis of

qualified immunity, and the district court denied his motion. Carson now appeals.

After a careful review of the record, we affirm.

                         I.     FACTUAL BACKGROUND

      A. Pursuit and Crash

      In March 2017, Koger was driving a white Camaro in Hamilton County,

Tennessee. Deputy Brandon Bennett with the Hamilton County Sheriff’s

Department observed that Koger’s license plate was partially obscured, which was

a tag violation. Bennett initiated his blue lights and both parties pulled into a gas

station. As soon as Bennett’s vehicle came to rest at the gas station, Koger

accelerated and fled. Bennett began pursuing Koger, following him across the

state line into Georgia. After a few minutes, other officers and agencies joined the

pursuit. Koger estimates that he was travelling at approximately 90 miles per hour.

      Koger continued to lead multiple agencies on a high-speed chase through

north Georgia. After unsuccessfully attempting to stop Koger using spike strips,

Bennett hit Koger’s car with the front end of his patrol car. This caused Koger’s




                                           2
         USCA11 Case: 20-12078          Date Filed: 03/30/2021   Page: 3 of 13



car to veer into the median of the highway before crossing into oncoming lanes and

crashing into the guardrail. Another officer struck Koger’s passenger side door.

      B. Koger’s Removal from the Car

      Once Koger’s car stopped, officers approached the driver’s side of his car.

Although Koger initially had his hands outside the driver’s side window, as

officers approached he pulled his arms back into the car and shifted his torso

toward the center of the car. Bennett testified that he could clearly see the

backstrap of a pistol in the console.

      Multiple officers pulled Koger out of his car and onto the ground. Several

officers testified that Koger immediately began to resist and that they had to use

force to get Koger to comply with their commands and stop resisting. For

instance, Fort Oglethorpe Police Deputy Gebelien testified that Koger engaged in a

physical altercation with officers outside Koger’s car. Several officers assisted in

handcuffing Koger and they eventually had to double-handcuff him due to his level

of resistance. Koger testified that he has no memory of any events that occurred

between being handcuffed and waking up in the hospital hours later.

      C. Carson’s Interaction with Koger

      Koger was already in handcuffs when Carson, whose summary judgment

motion is on appeal here, arrived at the scene. When Carson arrived, Koger was

lying prone on the ground near the guard rail and near the left front wheel of


                                            3
          USCA11 Case: 20-12078       Date Filed: 03/30/2021   Page: 4 of 13



Koger’s car. Carson and Bennett lifted Koger, who was still handcuffed, off the

ground. They then used a “high escort” position to walk him to the rear of a patrol

car. A high escort position is when an arrestee is bent forward at the waist, and it

is a common technique used by law enforcement officers. Carson and Bennett

were the only officers who had their hands on Koger while escorting him to the

rear of the patrol car.

       Carson and Bennett testified that Koger began resisting as they were walking

him to the rear of the patrol car. Carson testified that Koger attempted to jerk out

of his grip and “stiff walk,” making it difficult for the officers to control him. And

Bennett testified that as soon as the officers began to walk Koger to the rear of the

patrol car, Koger began to stand up straight, resisting the high escort position.

Bennett further testified that Koger’s sudden movement almost took him on his tip

toes and Carson had to help Bennett bend Koger back over to continue walking

him to the rear of the patrol car.

       According to Carson, Bennett attempted to place Koger over the trunk of the

patrol car to keep him from jerking away or pushing back. Other officers testified

they heard yelling and commands being given, which suggested there was a

struggle at the back of the patrol car. Carson and Bennett also testified that when

Carson attempted to pat down Koger, Koger raised his body off the patrol car and




                                          4
           USCA11 Case: 20-12078           Date Filed: 03/30/2021      Page: 5 of 13



pushed himself back. Bennett said that he had to lay over Koger’s body to attempt

to keep him on the trunk.

       It is at this point the question about the force used comes into dispute.

Carson testified that, while Bennett was trying to hold Koger down over the car,

Carson punched Koger in the back twice “for pain compliance.” When the

punches “didn’t seem to have an effect,” Carson delivered two elbow strikes.

Although Koger’s knees buckled after the first elbow strike, Carson testified that

he struck Koger a second time “just from momentum of being in a fight.”

       Carson then began to pat down Koger’s ankles for weapons. According to

Carson and Bennett, Koger immediately began to push himself away from the

trunk and attempted to stand. Carson then struck Koger in the groin, lifting him off

the ground and slamming him onto the trunk.1 After the pat down, Koger slid off

the other side of the trunk. Carson testified that he could hear Koger screaming

that he could not breathe, but he “knew [Koger] could breathe because he’s saying

I can’t breathe.” According to Carson, “when someone that’s [sic] screaming I

can’t breathe, they’re breathing quite well.” Carson did not fear for his life at any

point during the arrest.


1
 Because we are reviewing a denial of summary judgment, we describe these facts in the light
most favorable to the non-moving party (here, Koger). See Skop v. City of Atlanta, 485 F.3d
1130, 1136 (11th Cir. 2007). However, we note that Carson’s account differs from Koger’s.
Rather than characterizing this force as a “strike” to Koger’s groin that was used to “slam” him
onto the trunk, Carson says he put his hand between Koger’s legs to lift him onto the trunk. He
says this is a common wrestling move.
                                                5
         USCA11 Case: 20-12078        Date Filed: 03/30/2021   Page: 6 of 13



      Koger maintains that, at least once his knees buckled as a result of the first

elbow strike, he was not resisting. In other words, according to Koger, he was

handcuffed and not resisting when Carson delivered the second elbow strike and

the uppercut strike to his groin. While Koger has no memory of this portion of his

arrest, he points to testimony from Deputy Todd Cook who said he did not observe

Koger resisting. Although there are dashcam videos that recorded the incident, we

agree with the district court that none clearly depicts whether Koger was resisting.

      D. Koger’s Injuries

      Following the incident, Koger was transferred to a hospital for treatment.

His medical records indicate that he had decreased color flow to his left testicle

and that he was in danger of testicular infarct. He was diagnosed with a scrotal

contusion but did not need emergency surgical intervention.

                          II.   PROCEDURAL HISTORY

      As relevant here, Koger filed suit against Carson under 42 U.S.C. § 1983

alleging violation of his Fourth Amendment right to be free from excessive force.

Carson moved for summary judgment on the basis of qualified immunity. The

district court denied Carson’s motion. The court found that it could not determine

whether Koger was resisting and under Koger’s version of the facts, Carson’s use

of force was excessive. The court went on to rule that it is clearly established that

the use of force against a restrained and unresisting suspect is unconstitutional.


                                          6
         USCA11 Case: 20-12078         Date Filed: 03/30/2021   Page: 7 of 13



      This is Carson’s appeal.

                          III.   STANDARD OF REVIEW

      We review de novo the district court’s denial of summary judgment based

on qualified immunity. Williams v. Aguirre, 965 F.3d 1147, 1156 (11th Cir.

2020). Summary judgment is warranted only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “In making this determination, we view the

evidence and all factual inferences therefrom in the light most favorable to the non-

moving party, and resolve all reasonable doubts about the facts in favor of the non-

movant.” Williams, 965 F.3d at 1156 (quotation marks omitted).

                                 IV.     DISCUSSION

      Carson argues that the district court erred in denying him qualified immunity

at the summary judgment stage. “Qualified immunity offers complete protection

for government officials sued in their individual capacities as long as their conduct

violates no clearly established statutory or constitutional rights of which a

reasonable person would have known.” Lee v. Ferraro, 284 F.3d 1188, 1193–94

(11th Cir. 2002) (quotation marks omitted). “To receive qualified immunity, the

officer must first show that he acted within his discretionary authority.” Lewis v.

City of West Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009). It is undisputed

here that Carson was acting within his discretionary authority, so the burden shifts


                                           7
         USCA11 Case: 20-12078        Date Filed: 03/30/2021   Page: 8 of 13



to Koger to “show that qualified immunity should not apply.” Id. To do so, Koger

must show both (1) that Carson violated a constitutional right; and (2) that the

relevant right was “clearly established” at the time of the alleged misconduct.

Jacoby v. Baldwin County, 835 F.3d 1338, 1344 (11th Cir. 2016). We first address

whether Carson committed a constitutional violation before turning to whether the

relevant right was clearly established.

   A. Constitutional Violation

      The Fourth Amendment protects against unreasonable seizures. U.S. Const.

Amend. IV. “The use of excessive force in executing an arrest is a species of

unreasonable seizure, so the Fourth Amendment prohibits it.” Hinson v. Bias, 927

F.3d 1103, 1117 (11th Cir. 2019). In determining whether Carson is entitled to

summary judgment on Koger’s claim that he used excessive force, the Fourth

Amendment’s “objective reasonableness” standard governs our inquiry. Id.

(quotation mark omitted). Under that standard, “we must consider whether the

officer’s conduct is objectively reasonable in light of the facts confronting the

officer.” Id. (quotation marks omitted). And we must conduct our analysis “from

the perspective of a reasonable officer on the scene, rather than with the 20/20

vision of hindsight.” Id. (quotation marks omitted).

      When evaluating a Fourth Amendment excessive force claim, we “carefully

balance the nature and quality of the intrusion on the individual’s Fourth


                                          8
          USCA11 Case: 20-12078        Date Filed: 03/30/2021    Page: 9 of 13



Amendment interests against the countervailing governmental interests at stake.”

Id. (quotation marks omitted). We consider the following factors: “(1) the severity

of the crime; (2) whether the individual poses an immediate threat to the safety of

the officers or others; (3) whether the individual actively resists or tries to evade

arrest by flight; (4) the need for force to be applied; (5) the amount of force applied

in light of the nature of the need; and (6) the severity of the injury.” Id. (citations

and quotation marks omitted).

      Taking the facts in the light most favorable to Koger, a jury could find

Carson’s use of force violated the Fourth Amendment. According to Koger’s

version of the facts, he was resisting immediately following the stop but by the

time Carson arrived he was lying face down, prone, and double-handcuffed.

Carson and Bennett then lifted Koger (bringing him from handcuffed and prone to

handcuffed and standing), marched him to the back of the patrol vehicle, and

leaned him over the vehicle in order to conduct a search. At this point, Carson

punched Koger twice and delivered an elbow strike to his lower back, which

caused Koger’s knees to buckle. Due to fight momentum, Carson struck Koger in

the back with his elbow a second time. Carson then placed his arm between

Koger’s legs and thrusted upwards in an uppercut motion, striking Koger’s

testicles and lifting him off the ground and onto the trunk of the patrol vehicle.

During this time, Koger was screaming that he could not breathe. Upon the


                                            9
          USCA11 Case: 20-12078             Date Filed: 03/30/2021        Page: 10 of 13



conclusion of the search, Koger slid off the trunk onto the ground. Koger

maintains that he was compliant and non-resisting during his interactions with

Carson at the rear of the patrol vehicle.

       If Koger was indeed compliant and non-resisting, as we must accept here,

Carson’s use of force was objectively unreasonable. 2 That is because “[w]e have

consistently held that gratuitous use of force when a criminal suspect is not

resisting arrest constitutes excessive force.” Stryker v. City of Homewood, 978

F.3d 769, 775 (11th Cir. 2020) (quotation marks omitted) (reversing grant of

qualified immunity where officers beat, kicked, and choked suspect who was under

control and not resisting); see also Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th

Cir. 2008) (affirming denial of qualified immunity where officer punched

handcuffed, non-resisting suspect in the stomach); Lee, 284 F.3d at 1198 (finding

use of force was excessive where officer slammed plaintiff’s head onto the hood of

her car when she was handcuffed and not posing any threat).



2
  We reject Carson’s view that the force he used here was de minimis. De minimis injury does
not necessarily mean the force used was de minimis. See Lee, 284 F.3d at 1200 (“that [the
plaintiff] did not suffer greater injury to her head as a result of it being slammed against the trunk
of a car does not alone render the force used de minimis”). But in any event, Koger was
diagnosed with a scrotal contusion as a result of Carson’s force and he testified that his testicle
has “swollen up to the size of [a] softball” about 20 times since the incident. Koger describes an
injury that is more serious than the injuries suffered by plaintiffs in cases where we have found
de minimis force. See, e.g., Nolin v. Isbell, 207 F.3d 1253, 1255, 1258 & n.4 (11th Cir. 2000)
(concluding force was de minimis where plaintiff suffered bruising that disappeared quickly and
sought no medical treatment); Gold v. City of Miami, 121 F.3d 1442, 1446–47 (11th Cir. 1997)
(per curiam) (same where plaintiff “suffered only skin abrasions for which he did not seek
medical treatment”).
                                                 10
          USCA11 Case: 20-12078          Date Filed: 03/30/2021      Page: 11 of 13



       So the critical question is whether Koger was resisting. At least as to

whether Koger was resisting when Carson delivered the second elbow strike and

the uppercut strike to Koger’s groin, there is a genuine dispute of fact. To begin,

the dashcam videos do not resolve this question. In our view the videos do not

clearly depict whether Koger was resisting. And witness testimony regarding the

videos is not consistent. For instance, Deputy Floyd testified that the videos show

Koger resisting the search by “jerking around” while Patrick Looper (Koger’s

expert) testified that, based on his review of the video, Koger “doesn’t appear to be

resisting.”

       Neither does eyewitness testimony answer the question. Four officers—

Carson, Bennett, Smith, and Floyd—testified that Koger was resisting at the rear of

the patrol vehicle.3 On the other hand, another officer, Cook, testified that in his

opinion Koger was not resisting. Carson says Cook’s testimony cannot create a

genuine dispute of fact, but his arguments in this regard fall short. Cook’s

testimony is not the kind of “scintilla of evidence” we have found insufficient to

preclude summary judgment. In Allen v. Board of Public Education for Bibb

County, 495 F.3d 1306 (11th Cir. 2007), for instance, we concluded that self-




3
  Carson’s testimony is not completely consistent. He said: “The first elbow strike buckled
Koger’s knee, which indicated maybe he was done fighting. The second one was just from
momentum of being in a fight.” This suggests that, at least when Carson delivered the second
elbow strike, Koger was not resisting.
                                              11
         USCA11 Case: 20-12078       Date Filed: 03/30/2021    Page: 12 of 13



serving declarations unsupported by other testimony were insufficient alone to

defeat summary judgment. Id. at 1322–23. Here, in contrast, Cook’s statement is

consistent with Looper’s assessment of the video footage. And it is not self-

serving; indeed, quite the opposite. At the time of his deposition, Cook was still a

defendant in this lawsuit and Carson was his superior.

      Although Cook was, to some extent, impeached on cross-examination, this

does not mean that Carson is entitled to judgment in his favor. During cross-

examination, Cook was shown prior interrogatory responses drafted with the help

of an attorney in which he stated Koger was resisting. Cook then modified his

answer to say that he “observed [Koger] offering a little resistance.” Although this

may raise a question about Cook’s credibility, we do not make credibility

determinations at the summary judgment stage. Strickland v. Norfolk S. Ry. Co.,

692 F.3d 1151, 1162 (11th Cir. 2012) (“Where a fact-finder is required to weigh a

deponent’s credibility, summary judgment is simply improper.”). Therefore, a

genuine dispute of fact remains as to whether Carson used excessive force against

Koger.

   B. Clearly Established Law

      As recounted just above, under Koger’s version of the facts, he was

handcuffed and not resisting at least when Carson delivered the second elbow

strike and used an uppercut strike to his groin to lift him onto the trunk of the


                                          12
         USCA11 Case: 20-12078        Date Filed: 03/30/2021   Page: 13 of 13



patrol vehicle. Assuming this to be true, such conduct amounts to a clearly

established constitutional violation. At the time of this incident in 2017, there was

no doubt that, in this Circuit, striking a non-resisting suspect constitutes excessive

force. See Hadley, 526 F.3d at 1330 (force was excessive where officer punched

handcuffed, non-resisting suspect in the stomach); Lee, 284 F.3d at 1198 (use of

force was excessive where officer slammed plaintiff’s head onto the hood of her

car when she was handcuffed and not posing any threat).

                                 V.     CONCLUSION

      For these reasons, Carson is not entitled to qualified immunity. The district

court’s denial of Carson’s motion for summary judgment is therefore

AFFIRMED.




                                          13